Title: From Louisa Catherine Johnson Adams to John Adams, 3 July 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 3d July 1823
				
				I am, as well as your father, much delighted at the account you give of your Grandfathers health, and heartily pray that he may long enjoy the pleasure his little Carriage at present affords him—Charles writes me that he is quite sick, and that he would probably visit Quincy in consequence of it. I wish he may, as he does not understand managing himself, and should be under the care of those who know something about him—Joseph teazed me so much about the Horses, that I have been obliged to exchange them at a great loss, having got a pair which are said to be excellent, but not at all handsome, which cost us three hundred dollars with our horses to boot—It was my wish to have kept ours until we left this for Boston and to have purchased a pair there and returned with or sent them on—You will therefore do nothing further in the business as I cannot afford to keep four—I have read Durward and think it is written with great spirit—Louis the eleventh was so notoriously cruel and wicked, it was impossible to describe him in any other light than the one in which he has represented him, and however fastidious public taste may be, great historical characters must be drawn from real life, and exhibited according to their acts and deeds—They serve as great examples to those generations who have succeeded them; and have the good effect, of inspiring horror and disgust in more enlightened people; and teach them to beware of Tyrants who are clothed in a little brief authority, and do evil that good may come of it—This great Machiavelian doctrine, must soon be exploded, notwithstanding all the efforts of the holy alliance to subjugate the human understanding by force of arms; the light of day has gleamed its brilliant ray, and that ray will brighten the atmosphere of human existence hereafter—If Walter Scott is the author of these works, he does more mischief to crowned heads than the most furious Jacobins, in thus displaying them to the world; for their bad qualities and their power, prove a dreadful state of things—Some of his Scenes are powerful—for instance the defiance of Crevecoeur! The meeting of the Kings King and Duke in the Assembly after the imprisonment; The death of the Bishop; and the last battle—all these are written in a masterly manner—He has preserved one of his great characteristics that of strongly contrasting his characters; which like the lights and shades of a fine picture makes each show out more boldly, and gives animation to the whole—His fool or jester is as usual one of Shakespeares; but there is too much of Trois Eschelle, and Petit Andrée, whose characters are such as to sicken the Soul—We might almost question the good taste of an Author, who so constantly selects the basest materials which human nature can furnish for his subjects, but it is one of the strongest of our propensities ever to dwell upon the miseries instead of the blessings we enjoy, and it can only be accounted for by the scope it gives to the imagination of mere worldly men—I meant to write a few words and have written a sheet. God Bless you—love to all affectionate duty to your Grandfather from your Mother
				
					L C A
				
				
			